                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


BOBBY DWAYNE BRUNSON,

     Petitioner,

V.                                             Civil Action No. 3:18CV201

ERIC WILSON,

     Respondent.

                               MEMORANDUM OPINION


     Bobby Dwayne Brunson, a federal inmate proceeding pro se',

filed this MOTION UNDER 28 U.S.C. § 2241.              {"§ 2241 Petition," EOF

No. 1.)    The Government filed a RESPONSE TO § 2241 PETITION TO

VACATE    SENTENCE.       ("Response     in    Opposition,"      EOF    No.   6.)

Thereafter, Brunson filed a REPLY IN OPPOSITION TO RESPONDENT'S

RESPONSE TO HIS PETITION UNDER 28 U.S.C. § 2241.                 ("Reply," ECF

No. 7.)   For the reasons set forth below, the § 2241 Petition will

be dismissed without prejudice for want of jurisdiction.


                   I.    PROCEDURAL HISTORY AND CLAIMS


     On October 19, 2012, Brunson pled guilty to one count of

"possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g}(l}"    in      this    Court.        United    States   v.     Brunson,

No. 3:13CR113, 2017 WL 600088, at *1 (E.D. Va. Feb. 14, 2017)

(citations omitted).       "Prior to sentencing, a Probation Officer

determined that Brunson ^qualif[ied] for the Armed Career Criminal

enhancement, pursuant to [United States Sentencing                     Guideline]

§ 4B1.4(a) as a result of his three prior serious drug offenses
committed       on        occasions    different     from     one    another.'"      Id.

(alteration          in    original)    (citation         omitted).     Specifically,

Brunson was previously "convicted of Distribution of Cocaine as

well as two separate charges of Possession of Cocaine with Intent

to Distribute."             Id. (citation omitted).           On March 12, 2013, the

Court    sentenced          Brunson    to    180   months    of imprisonment.        Id.

(citation omitted).             Brunson did not file an appeal.           See id.

    "On        or    about     January 15, 2016," Brunson             filed   a    motion

pursuant to 28 U.S.C. § 2255 ("§ 2255 Motion) in this Court, in

which    he    asserted that he             was "entitled to relief pursuant to

United States v. Vann, 660 F.3d 771 (4th Cir. 2011), because his

November 16, 2007 Alford[^] plea to the charge of Possession of

Cocaine       with    Intent to       Distribute     no     longer   qualifie[d] as     a

predicate offense under the Armed Career Criminal Act [("ACCA")]."

Id. (citation omitted).               "Brunson also vaguely assert[ed] that he

[was] entitled to relief under Johnson v. United States, 135 S'.

Ct. 2551 (2015)."             Id. (citation omitted).          On February 14, 2017,

the Court denied Brunson's § 2255 Motion as untimely.                             See id.

at *3.


        Thereafter, Brunson filed a reconsideration motion seeking

relief under Federal Rule of Civil Procedure 59(e) ("Rule 59(e)

Motion").       See United States v. Brunson, No. 3:12CR113, 2017 WL

1250996, at *1 (E.D. Va. Apr. 3, 2017) (citation omitted).                         In his




        1 North Carolina v. Alford, 400 U.S. 25 (1970).
                                               2
Rule   59(e)     Motion,   Brunson     argued   that   "the   Supreme   Court's

decision in      Mathis    v.   United States,    136 S. Ct. 2243 (2016),

warrant[ed] reconsideration of the denial of his § 2255 Motion."

Id. (citation omitted). Specifically, Brunson argued that "Mathis

^completely invalidate[d] [his] [ACCA] statutory sentence because

the most innocent conduct under the Virginia Drug Act statute—

under which [his] predicate convictions fall—do not rise to the

level of constituting a federal controlled substance offense.'"

Id.    (second    and     fourth    alterations   in    original)   (citation

omitted).

       The Court construed "Brunson's 59(e) Motion to assert that he

[was] entitled to belated commencement of the limitation period

for his § 2255 Motion based upon Mathis."              Id. at *2.   The Court

denied Brunson's Rule 59(e) Motion, concluding that he was not

entitled to a belated commencement of the limitations period for

his § 2255 Motion because Mathis "is not a new right that triggers

the belated commencement provision of 28 U.S.C. § 2255(f)(3)."

Id. (citations omitted).           The Court also concluded that "[e]ven if

the decision in Mathis were retroactively applicable to cases on

collateral review, it would provide no relief to Brunson" because

he "was not sentenced under the violent felony provision of the

ACCA, [and, therefore,] Mathis does not apply."                 Id. (citation

omitted).
       In his § 2241 Petition, Brunson challenges his sentence and

argues that Mathis invalidates his "increased statutory sentence."

(§ 2241 Pet. 10.)       Brunson raises the following claims for relief

       Claim One:        "[Brunson's] increased statutory sentence is
                         based   on   non-qualifying   'serious  drug
                         offenses' subsequently invalidated by the
                         Supreme Court's decision in Mathis." (Id.)

       Claim Two:        "[Brunson's] above-proper statutory maximum
                         sentence is prohibited by law, a violation of
                         due process, and represents a fundamental
                         miscarriage of justice." (Id. at 13.)

More     specifically,       Brunson   argues   that   his     career     offender

sentence is improper because his prior "drug offenses in the State

of Virginia under VA Code § 18.2-248" are no longer valid "serious

drug offenses" under 18 U.S.C. § 924 (e)(2)(A)(ii).                 (Id. at 10.)

In essence, Brunson contends that Va. Code Ann. § 18.2-248 is ah

indivisible statute, defining one crime, and thus, requires the

categorical approach delineated in Mathis.             (Id. at 10-13.)

       After filing the present § 2241 Petition, Brunson filed a

MOTION    FOR   LEAVE   TO    FILE   SUPPLEMENT   IN   LIGHT   OF   NEW   CIRCUIT

PRECEDENT (FED. R. CIV. P. 15).          ("Motion to File Supplement," ECF

No. 8.)    By Memorandum Order entered on August 30, 2019, the Court

granted Brunson's Motion to File Supplement, and indicated that




       2 The Court employs the pagination assigned to the parties'
submissions by the CM/ECF docketing system.               The Court corrects
the capitalization, punctuation, and spelling in the quotations
from Brunson's submissions. The Court omits the emphasis in the
quotations from Brunson's submissions.
                                         4
"the Court [would] consider the cases cited in [Brunson's] Motion"

in the Court's analysis of his § 2241 Petition.               (ECF No. 9, at 1.)

       As discussed below, Brunson fails to demonstrate that he may

use § 2241 to obtain relief.



 II.    MOTIONS UNDER 28 U.S.C. § 2255 COMPiiRED TO PETITIONS UNDER
                                   28 U.S.C. § 2241

       A motion pursuant to 28 U.S.C. § 2255 "provides the primary

means    of    collateral     attack"      on   the   imposition     of   a   federal

conviction and sentence, and such motion must be filed with the

sentencing court.        See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir.

2000) (quoting Cox v. Warden, Fed. Pet. Ctr., 911 F.2d 1111, 1113

(5th Cir. 1990)). A federal inmate may not proceed under 28 U.S.C.

§ 2241 unless he or she demonstrates that the remedy afforded by

28 U.S.C. § 2255 "is inadequate or ineffective to test the legality

of his detention."           28 U.S.C. § 2255(e).^        "For example, attacks

on the execution of a sentence are properly raised in a § 2241

petition."         In re Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997)

(citing Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir. 1996);

Hanahan       v.   Luther,   693    F.2d   629,   632   n.l   (7th   Cir.     1982)).

Nevertheless, the United States Court of Appeals for the Fourth

Circuit has emphasized that "the remedy afforded by § 2255 is not



        3 "This ^inadequate and ineffective' exception is known as
the    ^savings clause' to [the] limitations imposed by § 2255."
Wilson V. Wilson, No. I:llcv645 (TSE/TCB), 2012 WL 1245671, at *3
(E.D. Va. Apr. 12, 2012) (quoting In re Jones, 226 F.3d 328, 333
(4th Cir. 2000)).
                                            5
rendered inadequate or ineffective merely because an individual

has been unable to obtain relief under that provision or because

an individual is procedurally barred from filing a § 2255 motion."

Id. (citations omitted).''

       The Fourth Circuit has stressed that an inmate may proceed

under § 2241 to challenge his or her conviction "in only very

limited circumstances."          United States v. Poole, 531 F.3d 263, 269

(4th   Cir.   2008)    (citation     omitted)       (internal    quotation   marks

omitted).     The Fourth Circuit recently expanded the longstanding

"controlling test," id., as follows:

       [W]e conclude that § 2255 is inadequate and ineffective
       to test the legality of a sentence when:     (1) at the
       time of sentencing, settled law of this circuit or the
       Supreme Court established the legality of the sentence;
       (2) subsequent to the prisoner's direct appeal and first
       § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on
       collateral review; (3) the prisoner is unable to meet
       the gatekeeping provisions of § 2255(h)(2) for second or
       successive     motions;    and   (4)   due    to   this   retroactive
       change, the sentence now presents an error sufficiently
       grave to be deemed a fundamental defect.




     ^ Brunson cannot avoid the bar on filing successive 28 U.S.C.
§ 2255 motions by suggesting he is filing a petition for a writ of
habeas corpus under 28 U.S.C. § 2241. "Call it a motion for a neW
trial, arrest of judgment, mandamus, prohibition, corara nobis,
coram vobis, audit querela . . . , the name makes no difference.
It is substance that controls."          Melton v. United States, 359 F.3d
855, 857 (7th Cir. 2004) (citing Thurman v. Gramley, 97 F.3d 185,
186-87 (7th Cir. 1996)).
United   States   v.   Wheeler, 886        F.3d    415,    429 (4th       Cir.   2018)

(citations omitted), cert. denied, 139 S. Ct. 1318 (2019)


                               III.    ANALYSIS


     Here,    Brunson   challenges         the    legality   of     his    sentence..

Brunson fails to satisfy the second prong set forth in United

States   V.   Wheeler,      886    F.3d      415,    429     (4th    Cir.        2018).

Specifically,     Brunson   fails     to    demonstrate      that the "settled

substantive law changed and was deemed to apply retroactively on

collateral review."      Id.      Brunson suggests that Mathis v. United

States, 136 S. Ct. 2243 (2016), entitles him to relief on his

sentence because his prior Virginia state drug offenses used to

designate him as a career offender are now invalid.®                             He is




     ® Until Wheeler, a petitioner was required to satisfy the
following test and was unable to challenge his sentence:

     [Section] 2255 is inadequate and ineffective to test the
     legality of a conviction when:      (1) at the time of
     conviction, settled law of this circuit or the Supreme
     Court established the legality of the conviction; (2)
     subsequent to the prisoner's direct appeal and first
    § 2255 motion, the substantive law changed such that the
     conduct of which the prisoner was convicted is deemed
     not to be criminal; and (3) the prisoner cannot satisfy
     the gatekeeping provisions of § 2255 because the new
     rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (emphasis added).

     ® In Mathis, the Supreme Court held that a state burglary
conviction from Iowa could not serve as a predicate conviction for
purposes of the Armed Career Criminal Act sentencing enhancement,
pursuant to 18 U.S.C. § 924(e), because it covered a "greater swath
of conduct" than generic burglary.               136 S. Ct. 2250-51.
                                       7
incorrect.     As the Fourth Circuit has explained with respect to

Mathis and Descamps v. United States, 570 U.S. 254 (2013):

       Descamps and Mathis did not announce a retroactively
       applicable substantive change in the law. Rather, these
       cases reiterated and clarified the application of the
       categorical approach or modified categorical approach,
       to determine whether prior convictions qualify as
       predicates for recidivist enhancements. See Mathis, 136
       S.  Ct.   at   2257   ("Our   precedents   make   this   a
       straightforward case."); Descamps, 570 U.S. at 260
       (noting  that    Court's   prior case    law    explaining
       categorical approach "all but resolves this case");
       United States v. Royal, 731 F.3d 333, 340 (4th Cir. 2013)
       ("In Descamps, the Supreme Court recently clarified
       whe[n] courts may apply the modified categorical
       approach.").

Brooks V. Bragg, 735 F. App'x 108, 109 (4th Cir. 2018) (parallel

citations omitted); accord Copeland v. Kassell, 733 F. App'x 717.,

717 (4th Cir. 2018) (explaining that petitioner "fails to satisfy

the test in Wheeler, because Mathis has not been deemed to apply

retroactively to cases on collateral review" (citing Dimmott v.

United States, 881 F.3d 232, 234 (1st Cir. 2018))); Smalls v.

Warden FMC Butner, No. 5:17-HC-2117-FL, 2019 WL 722571, at *3

(E.D.N.C. Feb. 20, 2019).         "Because [Brunson's] § 2241 Petition

does    not   rely   on   a   retroactively   applicable   change   in   the

substantive law subsequent to his direct appeal and his first

§ 2255 motion, he cannot satisfy the requirement of Wheeler."

Brooks, 735 F. App'x at 109.''



         Brunson cites several cases that he contends support his
basic argument that he no longer qualifies as a career offender..
Two are worthy of discussion here, but neither provides Brunson
with a means to satisfy the second prong of Wheeler. Brunson cites
United States v. Gardner, 534 F. Supp. 2d 655 (W.D. Va. 2008),
                                      8
       In sum, Brunson fails to demonstrate that he may proceed by

§ 2241.



               IV.   BRUNSON'S REQUEST FOR AN EVIDENTIARY HEARING

       In Brunson's § 2241 Petition, he requests, inter alia, that

the Court "grant an evidentiary hearing."                   (§ 2241 Pet. 2.)     As

set    forth    above,   the   Court   concludes       that      dismissal   without

prejudice      of    Brunson's    claims       for   want   of    jurisdiction   is


(see § 2241 Pet. 13), a case in which the court determined that
the defendant's prior Virginia state conviction for possession
with intent to distribute an imitation controlled substance under
Va. Code Ann. § 18.2-248 did not constitute a "felony drug offense"
for purposes of determining eligibility for an enhanced sentence
under 21 U.S.C. § 841(b)(1)(A). Gardner, 534 F. Supp. 2d at 657,
659.    However, Gardner is inapposite to Brunson's case.                     As an
initial matter, Gardner was a decision regarding the defendant's
sentence by the sentencing court regarding eligibility for an
enhanced sentence under 21 U.S.C. § 841(b)(1)(A), rather than a
decision addressing a challenge to an ACCA sentencing enhancement
in a § 2241 petition.          Furthermore, in Gardner, the defendant had
a prior Virginia state conviction for possession with intent to
distribute an imitation controlled substance.                     Brunson fails to
demonstrate how Gardner would apply to his prior Virginia state
convictions for distribution of cocaine and possession of cocaine
with intent to distribute.
       Brunson also cites Lester v. Flournoy, 909 F.3d 708 (4th Cir.
2018), (ECF No. 8, at 1-4), a case in which the Fourth Circuit
concluded that a misclassification as a career offender can be a
fundamental defect if the sentencing occurred pre-United States v.
Booker, 543 U.S. 220, 245 (2005), when the Sentencing Guidelines
were mandatory.    Lester, 909 F.3d at 715.       Lester is also
inapposite to Brunson's case. Here, Brunson was sentenced in 2013
when the guidelines were advisory, not mandatory. Further, unlike
in Brunson's case, Lester's career offender designation was later
found to be improper because the substantive law changed and was
applied retroactively.           Id. at 712.         Thus, Lester satisfied the
first three prongs of Wheeler. Id. Here, Brunson still fails to
satisfy the second prong because he is unable to demonstrate that
the "settled substantive law changed and was deemed to apply
retroactively on collateral review." Wheeler, 886 F.3d at 429.
Thus, Lester affords Brunson no relief.
                                           9
warranted, and no need exists to conduct an evidentiary hearing.

Accordingly, Branson's request for an evidentiary hearing will be

denied.



                                V.   CONCLUSION


        For   the   foregoing    reasons,    Brunson's      request    for   an

evidentiary hearing      {§ 2241 Pet. 2) will be denied.              Branson's

§ 2241 Petition (ECF No. 1) will be dismissed without prejudice

for lack of jurisdiction.

     The Clerk      is directed to send       a   copy of this Memorandum

Opinion to Brunson and counsel for Respondent.

                                                      /s/
         ^                           Robert E. Payne
Date:                                Senior United States District Judge
Richmofra, Viri^nia




                                      10
